On Motion for. Rehearing.
Mr. Justice Bean
delivered the opinion of the court.
2. The only point decided in the case is that a proceeding for the improvement of a street which on its face shows that it includes the proposed improvement of two separate and distinct parts of the street is void under the charter. Whether different classes of improvement may *6be joined in the one proceeding, or whether the improvement of small portions or sections of a street may be omitted from the plans and specifications in a proceeding for a continuous improvement, without invalidating it, are not involved or decided. The language of the opinion in this as in all cases must be interpreted with reference to the actual question before the court for decision. The petition will be denied. Reversed : Rehearing Denied.